DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communication from applicant received on October 11, 2022.
      
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered. Claim 14 and claim 15 have been added. Claims 1-15 are pending in the current application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amendments to claims 1, 7 and 13 recite: responsive to a determination that a current disk group where each of the plurality of source disk slices is located is different from a target disk group where the source disk slice is specified to be located. On page 1 of applicant’s arguments, applicant submitted that such limitation is supported in lines 1-11 on page 8 of the specification. However, such citation does not provide adequate written description as to how the amended limitation is being performed. Specifically, the disclosure does not adequately disclose how the methods determine that a current disk group where each of the plurality of source disk slices is located is different from a target disk group where the source disk slice is specified to be located.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 7 and 13 recite:

responsive to a determination that a current disk group where each of the plurality of source disk slices is located is different from a target disk group where the source disk slice is specified to be located, wherein the current disk group is a first plurality of disks and the target disk group is a second plurality of disks, wherein none of the disks in the second plurality of disks are in the first plurality of disks; 
determining a plurality of destination disk slices from the target disk group based on the plurality of source disk slices, the plurality of destination disk slices being used to replace the plurality of source disk slices; and 
causing data to be moved to the plurality of destination disk slices from the plurality of source disk slices

Based on how the claim is drafted, it is unclear as to which limitation is being performed responsive to a determination that a current disk group where each of the plurality of source disk slices is located is different from a target disk group where the source disk slice is specified to be located, since the following limitations (i.e. wherein the current disk group is a first plurality of disks…. wherein none of the disks in the second plurality of disks…) do not perform a specific function. As drafted, it is unclear as to if the limitation preceding “responsive to a determination…” is performed “responsive to a determination…”, or if any one of the limitations after “responsive to a determination…” are performed “responsive to a determination…” For example, one interpretation of the claimed subject matter could be that the “determining a plurality of source disk slices from a storage array that provides redundant storage” (claim 1, lines 2-3) is actually what is “responsive to a determination that a current disk group…”.  In this interpretation, it is not the limitations that follow the “responsive to…” amendment, but what is before the “responsive to…” limitation. In another example/interpretation, the limitations that follow the “responsive to…” amendment may be performed “responsive to …” Furthermore, adding the wherein limitations immediately after the responsive to a determination limitation renders the claim hard to comprehend and unclear. Examiner suggests adding the limitations that are performed responsive to a determination immediately after the responsive to a determination limitation. In view of the unclear nature of the claims, art has been applied as a best effort for compact prosecution. All dependent claims are rejected for having the same deficiency as the claims that they depend on.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasamoto (US Publication No. 2006/0010290).

Regarding claim 1, Sasamoto teaches:
A storage management method, comprising: 
determining a plurality of source disk slices from a storage array that provides redundant storage, responsive to a determination that a current disk group where each of the plurality of source disk slices is located is different from a target disk group where the source disk slice is specified to be located (See Figure 3. See Figure 14 and Figure 16. See Abstract. See [0042] “The slice moving unit 121c moves the data of arbitrary slices of the logical disk. The data of slices is moved as follows. First of all, the slice moving unit 121c makes a copy of the data of an arbitrary slice (a first slice) of an arbitrary logical disk and supplies the copy to a slice (a second slice) which is not assigned or included in the logical disk. Then, the slice moving unit 121c replaces the slices with each other.” See [0036] “The array/slice definition unit 121a defines at least one group (for example, it defines a plurality of groups) in such a manner that the group (each group) includes at least one HDD (for example, a plurality of HDDs). The array/slice definition unit 121a defines an array for each of the groups. Each array is defined (and managed) as an array determined according to the RAID technology. In other words, the storage areas of the HDDs of the corresponding group are used as physical areas (array areas).” See [0037] “Let us assume that array 11a shown in FIG. 1 is made up of four HDDs and is an array managed according to (RAID1+0) level, as shown in FIG. 2A. Let us also assume that array 11b shown in FIG. 1 is made up of five arrays and is an array managed according to RAID5 level, as shown in FIG. 2A. For the sake of simplicity, it is assumed that no HDD is used in common to the two groups constituting arrays 11a and 11b.” In view of [0037] Each array may comprise a different disk(s) than another array, and the different groups are defined by the unit 121a. Therefore, the methods are performed after determining/defining the different groups/arrays, which is equivalent to the claimed responsive to a determination that a current disk group where each of the plurality of source disk slices is located is different from a target disk group where the source disk slice is specified to be located.), wherein the current disk group is a first plurality of disks and the target disk group is a second plurality of disks, wherein none of the disks in the second plurality of disks are in the first plurality of disks (See [0037] “Let us assume that array 11a shown in FIG. 1 is made up of four HDDs and is an array managed according to (RAID1+0) level, as shown in FIG. 2A. Let us also assume that array 11b shown in FIG. 1 is made up of five arrays and is an array managed according to RAID5 level, as shown in FIG. 2A. For the sake of simplicity, it is assumed that no HDD is used in common to the two groups constituting arrays 11a and 11b.”); 
determining a plurality of destination disk slices from the target disk group based on the plurality of source disk slices, the plurality of destination disk slices being used to replace the plurality of source disk slices; and 
causing data to be moved to the plurality of destination disk slices from the plurality of source disk slices (See Figure 14 and Figure 16. See [0042] “The slice moving unit 121c moves the data of arbitrary slices of the logical disk. The data of slices is moved as follows. First of all, the slice moving unit 121c makes a copy of the data of an arbitrary slice (a first slice) of an arbitrary logical disk and supplies the copy to a slice (a second slice) which is not assigned or included in the logical disk. Then, the slice moving unit 121c replaces the slices with each other.” See [0045] “After copying all data that are stored in the slice of slice number 3, the slice moving unit 121c replaces the copy source slice and the copy destination slice with each other.”).

Regarding claim 2, Sasamoto teaches:
The method according to claim 1, wherein determining the plurality of source disk slices comprises: 
determining the storage array from a storage layer formed by a plurality of storage arrays; and 
determining the plurality of source disk slices from the storage array (See Figure 3, which depicts storage arrays that stores data slices.).

Regarding claim 3, Sasamoto teaches:
The method according to claim 2, wherein determining the plurality of source disk slices from the storage array comprises: 
determining a first current disk group where a first disk slice in the storage array is located (See [0036] “The array/slice definition unit 121a defines at least one group (for example, it defines a plurality of groups) in such a manner that the group (each group) includes at least one HDD (for example, a plurality of HDDs). The array/slice definition unit 121a defines an array for each of the groups. Each array is defined (and managed) as an array determined according to the RAID technology. In other words, the storage areas of the HDDs of the corresponding group are used as physical areas (array areas).); 
determining, based on attribution information of the first disk slice, a first target disk group where the first disk slice is specified to be located (See [0041] “The map table 122 stores map information representing how logical disks are associated with arrays. FIG. 4 shows an example of a data structure of the map table 122. In the example shown in FIG. 4, the information on slices is stored in the row direction of the map table 122 in such a manner that the slice corresponding to the smallest address of the logical disk comes first and the remaining slices follow in the ascending order of the address of the logical disk.” See [0049] “Then, the slice moving unit 121c clears the array number (which indicates an array to which the copy destination slice belongs) and the slice number (which indicates a copy destination slice) from fields 46 and 47 of row X of the map table 122 (Step S23).”); and 
determining, if it is determined that the first current disk group is different from the first target disk group, the first disk slice as one of the plurality of source disk slices (See Figure 14 and Figure 16. See [0052] “Let us assume that the copying operation has been performed with respect to the slice area to be used for the write operation (Step S32). In this case, the data read/write unit 121d writes data in the areas of the copy source slice (from which data is to be moved) and the copy destination slice (to which the data is to be moved) (Step S33).”).

Regarding claim 4, Sasamoto teaches:
The method according to claim 1, wherein determining the plurality of destination disk slices comprises: 
generating, based on positions of the plurality of source disk slices in the storage array, a bitmap indicating the positions; and 
determining a plurality of disk slices in the target disk group as the plurality of destination disk slices based on the bitmap (See [0041] “The map table 122 stores map information representing how logical disks are associated with arrays. FIG. 4 shows an example of a data structure of the map table 122. In the example shown in FIG. 4, the information on slices is stored in the row direction of the map table 122 in such a manner that the slice corresponding to the smallest address of the logical disk comes first and the remaining slices follow in the ascending order of the address of the logical disk.” See [0049] “Then, the slice moving unit 121c clears the array number (which indicates an array to which the copy destination slice belongs) and the slice number (which indicates a copy destination slice) from fields 46 and 47 of row X of the map table 122 (Step S23).”).

Regarding claim 5, Sasamoto teaches:
The method according to claim 1, wherein causing the data to be moved to the plurality of destination disk slices from the plurality of source disk slices comprises: 
marking the data of the storage array as data to be moved; and 
sending a notification to a mapper for performing the movement of a storage array that there is a storage array to be moved to cause the mapper to move the data to be moved from the plurality of source disk slices in the storage array to the plurality of destination disk slices (See [0052] “Let us assume that the copying operation has been performed with respect to the slice area to be used for the write operation (Step S32). In this case, the data read/write unit 121d writes data in the areas of the copy source slice (from which data is to be moved) and the copy destination slice (to which the data is to be moved) (Step S33).” See the slice moving operations depicted in Figure 5A and 5B, in view of Figure 4, in which after the slices are moved/copied to a destination, mapping information for the slices are updated in the mapping table 122.).

Regarding claim 7, Sasamoto teaches:
An electronic device, comprising: 
at least one processing unit; and at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit, cause the device to perform actions, (See the system depicted in Figure 1.) the actions comprising: 
determining a plurality of source disk slices from a storage array that provides redundant storage, responsive to a determination that a current disk group where each of the plurality of source disk slices is located is different from a target disk group where the source disk slice is specified to be located, wherein the current disk group is a first plurality of disks and the target disk group is a second plurality of disks, wherein none of the disks in the second plurality of disks are in the first plurality of disks; 
25determining a plurality of destination disk slices from the target disk group based on the plurality of source disk slices, the plurality of destination disk slices being used to replace the plurality of source disk slices; and 
causing data to be moved to the plurality of destination disk slices from the plurality of source disk slices (See rejection of claim 1.).

Regarding claim 14, Sasamoto teaches:
The method according to claim 1, wherein moving the data to the plurality of destination disk slices from the plurality of source disk slices balances storage resource utilization in the storage array (See rejection of Claim 1. See [0057] “However, according to this embodiment, it should be noticed that to adjust access load to an array or HDD by moving the slice, the I/O statistical information for each slice is utilized for determination on the load adjustment. Naturally, a statistical value of the I/O processing in each logical disk or array can be also calculated by use of a value indicated by the statistical information for each slice (for example, adding).” See [0058] “If the statistical value exceeds the threshold value, the slice moving unit 121c automatically moves slices following a preliminarily defined policy. As a consequence, when access load to an array exceeds a certain rate (N %) of the performance of the array, the slice moving unit 121c can automatically replace a specified number of slices with slices of an array having the lowest load. Additionally, by reviewing an allocation of slices every predetermined cycle, the slices can be replaced such that slices having RAID1+0 level are used for slices having high access load and slices having RAID5 level are used for slices having low access load.” See [0069] “According to this embodiment, the hot spot can be eliminated by eliminating concentration of access on a specific array to equalize access between arrays.” The load of the storage devices is balanced by moving/replacing the data slices.).

Regarding claim 15, Sasamoto teaches:
The method according to claim 14, wherein at least one of the source disk slices is located on a disk in the current disk group that has a high usage rate; and wherein the data on the source disk slice located on the disk in the current disk group that has the high usage rate is copied to one of the destination disk slices that is idle and that is located on a disk in the target disk group that has a low usage rate (See Figure 9 in view of [0070] “Contrary to this, there exist a number of slices not used, that is, slices not allocated to any logical disk in the array 11c. Thus, the array 11c has an allowance in its processing performance. Then, the slice moving unit 121c moves data of slices (slices having high access frequency) in part of the arrays 11a and 11b to unused slices in the array 11c based on the IOPS value (statistical information) for each slice. In this manner, the processing performance of the arrays 11a and 11b can be supplied with an allowance.” In view of Figure 9 and [0070]-[0071], slices 91, 92 and 93 which have high usage rates are copied to unused/idle slices 94, 95 and 96.).

Claims 8-11 are rejected for the same reasons as claims 2-5 respectively.  Claim 13 is rejected for the same reasons as claims 1 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto in view of Cherian et al. (Hereinafter Cherian, US Publication No. 2012/0110593).

Regarding claim 6, Cherian teaches:
	The method according to claim 1, further comprising: causing, in response to receiving a write request for a source disk slice in the plurality of source disk slices while data in the source disk slice is being moved, data targeted by the write request to be written to both the source disk slice and a destination disk slice in the plurality of disk slices (See [0004] “During migration, a portion of the data being migrated may be the target of an input-output (I/O) operation (e.g., a read request or write request from host 102). Accordingly, under the approach of FIG. 1, data associated with write requests may be written to both source storage resource 110a and destination storage resource 110b,”).

It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the data migration method of Sasamoto with the data migration method described in Figure 1 of Cherian to ensure data consistency and coherency when updating data during data migration, thus improving data reliability.
	    
Claim 12 is rejected for the same reasons as claim 6 respectively.

Response to Arguments
Applicant's arguments filed October 11, 2022 have been considered but are moot because they are directed to amendments filed October 11, 2022. The amendments filed October 11, 2022 are rejected herein under prior art Sasamoto (See rejections for amendments to the independent claims and newly added claim 14 and claim 15 in view of Sasamoto). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139